Citation Nr: 0316529	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  03-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  He served in Vietnam from January 1967 to January 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for post-
traumatic stress disorder and a skin disorder.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in January 2003, he requested a hearing 
before the Board.  However, in a statement received from him 
in March 2003, he indicated that he wished to withdraw his 
request for a hearing.  Thus, the Board finds that there is 
no Board hearing request pending at this time.


FINDINGS OF FACT

1.  Competent evidence of a diagnosis of post-traumatic 
stress disorder is not of record.

2.  Competent evidence of a nexus between the post service 
diagnosis of lichen simplex chronicus and service is not of 
record.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).

2.  A skin disorder, to include lichen simplex chronicus, was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of July 2001 letters and the discussions in 
the December 2001 rating decision and the December 2002 
statement of the case.  In the July 2001 letter, he was told 
of the evidence necessary to establish service connection for 
a disability.  The RO told him that the evidence must show 
three things: (1) a disease or injury in service, (2) a 
current disability, and (3) a relationship between the 
current disability and service.  In a separate July 2001 
letter, the RO informed the veteran that, regarding his claim 
for service connection for post-traumatic stress disorder, he 
should submit a detailed description of the traumatic 
incident(s) that produced the stress that resulted in his 
post-traumatic stress disorder, including dates and places 
the incident(s) occurred.  

In the December 2001 rating decision, the RO explained that, 
as to the claim for service connection for a skin rash, he 
had not brought forth competent evidence that he had one of 
the diseases listed that is associated with Agent Orange 
exposure.  The RO further stated that the service medical 
records showed no skin rashes and that there was no evidence 
that the diagnosis of lichen simplex chronicus was related to 
service.  As to the claim for service connection for post-
traumatic stress disorder, the RO stated that the evidence 
did not show that he had been diagnosed with such disability.  
The RO also stated that the evidence did not establish that 
the veteran had engaged in combat.  In the December 2002 
statement of the case, the RO reiterated what it had stated 
in the December 2001 rating decision, and included the 
pertinent regulations that applied to the veteran's claims 
for service connection.  Based on the above, the Board finds 
that VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
July 2001 letter, the RO asked him to specify where he had 
received treatment for the skin rash and post-traumatic 
stress disorder.  The RO told him that if there were private 
medical records that would support his claim that he should 
complete the release forms to allow VA to request those 
records on his behalf.  The RO noted that he could get the 
records himself and submit them.  The RO added that it would 
make reasonable efforts to get evidence necessary to support 
his claim, such as medical records, employment records, or 
records from other federal agencies, but told him that he 
should submit enough information for it to obtain those 
records.  The RO reminded the veteran that it was his 
responsibility to ensure that the RO received the records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The RO 
also obtained the veteran's medical records from the VA North 
Texas Health Care System.  The veteran indicated he had 
received no other treatment for his disabilities.

The Board is aware that VA has not provided the veteran with 
an examination or a medical opinion in this case; however, it 
finds that the RO was not under an obligation to have the 
veteran examined in connection with either claim for service 
connection.  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  38 U.S.C.A. 
§ 5103A(d)(2).

As to the claim for service connection for post-traumatic 
stress disorder, the veteran has not brought forth competent 
evidence of either a diagnosis of post-traumatic stress 
disorder or persistent or recurrent symptoms of post-
traumatic stress disorder.  The VA treatment records show 
that the veteran was diagnosed with major depression  with 
anxiety.  When the veteran was seen for his psychiatric 
complaints, he attributed such complaints to family issues 
and not his service in Vietnam.  Therefore, the Board finds 
that the RO was under no obligation to order an examination 
of the veteran's psychiatric complaints.

As to the claim for service connection for a skin disorder, 
to include lichen simplex chronicus, while the veteran has 
brought forth competent evidence of a diagnosis of lichen 
simplex chronicus, the service medical records are silent for 
any skin complaints, except venereal warts.  In a report of 
medical history completed by the veteran at the time he 
separated from service in August 1968, he denied a history of 
ever having or having then a skin disease.  Thus, the Board 
finds that the record does not contain evidence which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty.  The first diagnosis of a 
skin disorder was shown approximately 20 years following the 
veteran's discharge from service.  Therefore, the Board finds 
that the RO was under no obligation to order an examination 
of the veteran's skin rash complaints.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The service medical records show that the veteran was seen 
for venereal warts from December 1967 to June 1968.  At 
separation in June 1968, clinical evaluation of the skin was 
normal.  Psychiatric evaluation was normal as well.  In a 
report of medical history completed by the veteran at that 
time, he denied ever having or having then skin diseases.  He 
also denied depression or excessive worry and nervous trouble 
of any sort.

The service personnel records show that the veteran served in 
Vietnam from January 1967 to January 1968 as a supply clerk.  
His DD214 shows that he received a National Defense Service 
Medal, a Vietnam Service Medal, a Vietnam Campaign Medal, and 
a Good Conduct Medal.

An October 1999 VA outpatient treatment report shows that the 
veteran reported he was both nervous and depressed, which he 
attributed to his stepmother.  He also reported having a 
moderately depressed mood, generalized anxiety, irritability, 
poor energy and motivation, increased appetite/eating and a 
weight gain of 20 pounds for the past four to five months.  
The veteran stated that he had an unhappy living situation in 
that he had inherited his home from his father when he died 
but that his stepmother had come with the package in that she 
was allowed to live in the house for the remainder of her 
life.  The examiner entered a diagnosis of major depression 
with anxiety, noting "complicated bereavement."

A November 2000 VA outpatient treatment report shows that the 
veteran complained of a skin rash on both of his hands, arms 
and legs for the past six months.  The examiner entered a 
diagnosis of lichen simplex chronicus.  

A June 2002 VA outpatient treatment report shows that the 
veteran was seen for a skin rash.

In May 2002, the veteran submitted a statement regarding his 
stressors in Vietnam.  He stated that being drafted was the 
most frightening moment of his life until he arrived in 
Vietnam.  He stated that during the first night, he was put 
on guard duty.  He added that the Vietcong had blown up the 
"ammo dump right where we were."  The veteran reported that 
he was given a weapon that had no ammunition and was told 
that they were concerned that if he had ammunition, he would 
kill someone.  He expressed concern that had they been 
attacked, he would have been killed because he had no 
ammunition.  The veteran stated that after three days of 
guard duty with no ammunition, he was transferred to a supply 
group.  He stated they supplied field operations with 
supplies and that they were under fire several times by 
snipers.  The veteran reported he could hear the bullets 
going past his head and that they were scared to death.  He 
stated that several people were killed or wounded and that 
seeing those people was indescribable.  The veteran indicated 
that he had difficulty adjusting when he returned from 
Vietnam.

In the veteran's VA Form 9, Appeal to the Board, he stated 
that his skin problem started in service and had continued 
until this date.

A.  Skin disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2002); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, diabetes 
mellitus, Type 2, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.309(e) (2002).  All of the presumptive 
cancers, with the exception of respiratory cancers (which 
have a 30-year presumptive period), may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange, if manifest to a degree of 10 
percent or more at any time subsequent to exposure to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a skin disorder, to include 
lichen simplex chronicus.  The service medical records are 
silent for findings related to or a diagnosis of a skin 
disorder, other than the venereal warts.  At separation from 
service, the veteran denied a history of skin diseases.  
While the veteran is competent to state that he observed that 
he had a skin rash in service, the Board gives his report at 
separation of no history of skin diseases high probative 
value, as it was made contemporaneously to his service.  
Additionally, it was not made in connection with a claim for 
monetary benefits.  

When the veteran reported a skin rash in the November 2000 
treatment record, he indicated that it had started six months 
prior.  Between the time the veteran was discharged from 
service until November 2000, there is nothing in the record 
to establish continuity of symptomatology of a skin disorder.

Additionally, the Board notes that the veteran has not been 
diagnosed with chloracne, which is a presumptive condition 
that if manifested to a compensable degree within one year 
following service, service connection may be granted for such 
disability.  Without a current diagnosis of chloracne, 
service connection cannot be granted for such disability.

The Board finds that without evidence in service of a skin 
disorder, evidence of continuity of symptomatology, or 
competent evidence of a nexus between the current diagnosis 
of lichen simplex chronicus and service, there is no basis to 
grant service connection for a skin disorder.  Although the 
veteran has asserted he believes his current diagnosis of 
lichen simplex chronicus is related to service, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a skin disorder, to include lichen 
simplex chronicus, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. 49.

B.  Post-traumatic stress disorder

As stated above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish eligibility for service connection for post-
traumatic stress disorder, there generally must be (1) a 
current medical diagnosis of post-traumatic stress disorder 
(presumed to include the adequacy of the post-traumatic 
stress disorder symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred: and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. 3.304(f) (2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran was engaged in combat or 
received "the Purple Heart, Combat Infantryman Badge, or 
similar citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in[-
]service stressor."  See Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 
1 Vet. App. 49.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for post-traumatic stress 
disorder.  As stated above, one of the requirements for 
eligibility for service connection for post-traumatic stress 
disorder is a current medical diagnosis of post-traumatic 
stress disorder.  38 C.F.R. § 3.304(f).  Without such 
diagnosis, the claim fails.  Here, the veteran has not 
brought forth any evidence of a diagnosis of post-traumatic 
stress disorder.  Additionally, when the veteran was seen at 
a VA facility in October 1999 complaining of depression, 
anxiety, and irritability, he attributed such symptoms to 
problems with his family.  The diagnoses entered was major 
depression with anxiety, which was attributed to 
"complicated bereavement."  Such evidence is against the 
veteran's claim for post-traumatic stress disorder.  

Because the evidence establishes that the veteran does not 
have post-traumatic stress disorder, the claim must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Although the veteran has alleged in both statements and 
testimony that he believes he has post-traumatic stress 
disorder, he is a lay person, and his opinion is not 
competent to establish a medical diagnosis of post-traumatic 
stress disorder.  Espiritu, 2 Vet. App. 492 (1992).  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for post-traumatic stress disorder, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.




ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for a skin disorder, to include lichen 
simplex chronicus, is denied.  



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


